DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 June 2022 has been entered.
 
Notice to Applicant
In the amendment dated 8 June 2022, the following has occurred: Claims 1-8, 10-15, 17, 18, and 20 have been amended; Claims 22 and 23 have been canceled; Claims 25 and 26 have been added.
Claims 1-21 and 24-26 are pending.

Allowable Subject Matter
Claims 1-21 and 24-26 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding 101, the claims are understood in the context of the landscape of electronic medical record systems described in the background in applicant’s disclosure.  The amended claims are understood to amount to a particular user interface for a particular electronic medical record tool using machine learning to draw from large volumes of data both from the patient’s medical history as well as other aggregated medical records sources.  The claimed invention is understood to not be drawn toward an abstract idea which fits into one of the enumerated groupings without additional elements which fail to distinguish as a practical application or significantly more.
Regarding 103, the closest prior art is the art of record as well as references cited below:
Watson (Pub. No. 2012/0290310) describes a dynamic decision tree system for clinical information acquisition.
Abraham-Fuchs (Pub. No. 2010/0174555) describes a system for automatic clinical pathway optimization.
The claimed invention is understood to be a combination of elements which distinguishes from approaches described in a search of available art.  While elements such as using a decision tree in diagnostics, using machine learning to identify diagnosis-finding relationships, identifying additional findings indicative of probable diseases, and navigating through decision trees are known individually, combining them in the particular manner described in the claim language is understood to distinguish from what would be obvious in view of the teachings of available references.  The specific combination of elements incorporating use of machine learning models, development of an interactive relational tree with patient-specific findings through application of the machine learning model on the patient’s medical history and using the particular user interface allowing the user to interact with the user interface as claimed is understood to be a non-obvious combination.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436. The examiner can normally be reached 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN DURANT/Primary Examiner, Art Unit 3619